Citation Nr: 1434889	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected varicose veins. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to January 1957 and January 1958 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of this hearing has been associated with the claims folder.  

This case was previously before the Board in February 2012 and March 2014, at which time the issue of entitlement to service connection for a left ankle disability was remanded for a VA examination and outstanding treatment records.  Outstanding pertinent treatment records and an adequate VA examination report were obtained and the Board can proceed with adjudication of this claim.  Stegall v. West, 11 Vet. App. 268 (1998).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a left ankle disability related to an injury or disease occurred in service or to his service-connected left leg varicose vein condition.   





CONCLUSION OF LAW

A left ankle disability was not incurred in service, nor was it proximately caused or aggravated by his service-connected left leg varicose vein condition.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant case, notice fully compliant with the VCAA was provided to the Veteran in a February 2010 notice letter that informed him of the elements required to establish entitlement to service connection, both on a direct and secondary basis. 

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  The claims file contains an indication that part of the Veteran's service treatment records may have been destroyed in a fire at the National Personnel Records Center (NPRC).  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Despite this "heightened duty," the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  In this case, the Veteran was informed that a portion of his service treatment records may have been involved in the fire and effort was made to locate additional service records.  However, the Veteran did not respond to VA's request for additional information.  Moreover, further efforts to obtain any possible outstanding service treatment records would be futile as service treatment records for the pertinent period of the Veteran's service are currently associated with the claims file.  

VA treatment records, dated through May 2014, have been associated with the claims file.  The Veteran has submitted private treatment records regarding his left ankle condition and upon remand, the Veteran was afforded an additional opportunity to submit outstanding private treatment records but no additional information was received.  

There is an indication that the Veteran may have received disability benefits from the Social Security Administration (SSA). Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA generally has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  However, under 42 U.S.C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72.  As the present Veteran is older than 72, remand for such records is not required.  
  
The Veteran was afforded three VA examinations in association with his service connection claim for a left ankle disability in March 2010, March 2012, and June 2014.  The Board finds that the examination reports, when read together, are adequate.  The March 2010, March 2012, and June 2014 VA examiners conducted an in-person interview and examination, reviewed the claims file, and indicated knowledge of the Veteran's relevant medical history.  The March 2010 VA examiner provided a thorough rationale regarding whether the Veteran had a left ankle disability related to service and the March 2012 VA examiner additionally commented on whether the Veteran had a left ankle disability related to service.  The June 2014 VA examiner provided a thorough rationale regarding whether the Veteran had a left ankle disability caused or aggravated by his service-connected varicose vein condition.  As such, when read together, the VA examination reports are adequate and the Board can proceed with the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).          
 
The Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the Acting VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for a left ankle disability.  The Veteran volunteered his history of symptoms and treatment.  In addition, the Acting VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim of service connection, including service connection based on a secondary theory, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board additionally finds that there was substantial compliance with the February 2012 and March 2014 Board remand directives.  The Board remanded the claim to obtain any pertinent outstanding treatment records and to obtain a medical opinion as to whether the Veteran has a left ankle disability and if such disability was proximately caused by, or aggravated by, the Veteran's service-connected varicose veins condition.  VA treatment records, dated through May 2014 have been associated with the claims file, and the Veteran was provided an April 2014 letter informing him that he could submit additional pertinent treatment records.  As discussed above, an adequate June 2014 VA examination report was obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board finds that all relevant facts have been properly developed, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims. 
 
Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Here, arthritis has been demonstrated in the left ankle, and therefore, continuity of symptomatology must be considered. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that a left ankle disability was incurred in service, or in the alternative, was caused or aggravated by his service-connected varicose vein condition of the left leg.  The Veteran contends that he injured his left ankle from jumping out of a helicopter.  Also during service, the Veteran had surgery performed for varicose veins of the left leg and he states that he was forced to participate in a long distance march soon after the varicose vein surgery.  He asserts that a left ankle disability is related to service or his service-connected varicose vein condition as he contends that he has experienced pain, swelling, weakness, and discomfort of the left ankle continuously since service.  See January 2010 claim, March 2011 RO hearing transcript, and August 2011 Board hearing transcript.    

Initially, the Board notes that the evidence of record demonstrates that the Veteran has a current diagnosis of mild degenerative joint disease of the left ankle.  As such, the first element of service connection is satisfied. 

The Veteran's service treatment records reveal operations for varicose veins of the left leg but include no complaint of or treatment for a left ankle injury.  The January 1958 Report of Medical History noted no history of swollen or painful joints, cramps in legs, foot trouble, or bone, joint, or other deformity.  The January 1958 Report of Medical Examination did not note any pertinent abnormalities.  In August 1959 and December 1960, the Veteran had operations performed on the varicose veins of his left leg below the knee.  Service treatment records indicate complaints of left leg pain and weakness after the operations that interfered with performing his military duties and he was instructed to wear low top field shoes and to refrain from marching and hiking.  The Veteran's January 1961 separation examination report did not indicate problems associated with the left ankle.          

VA treatment records dated 1982 to 2014, as well as private treatment records, are associated with the claims file.  In 1982, the Veteran reported pain in his leg for approximately seven years and also stated that he had leg pain since the surgery in service.  See VA treatment records, dated March 1982 - July 1982.  Painful scar tissue of the left leg was noted in an April 1983 private treatment record.  Swelling, pain, and tenderness of the left ankle were noted in December 1983, April 1984, and November 1984 private treatment records.  During a February 1985 VA examination for his varicose veins, the examiner noted edema and tenderness of the left ankle with visible varicose veins on the ankle.  In a June 1986 private treatment record, the Veteran specifically complained of pain in the ankle.  An August 1986 private treatment record noted that the Veteran complained of left leg pain and that he had injured himself at work.              

During VA examinations in January 1998 and April 1999 for the Veteran's varicose veins, the examiners stated that the pain in the left lower extremity was related to the Veteran's prior surgery of the varicose veins.  VA treatment records further indicate that discomfort and slight swelling of the left leg appeared consistent with the previous varicose vein surgery.  See July 2002, March 2007, and August 2010 VA treatment records.  

Current VA treatment records reveal continuing complaints of left ankle pain and treatment for varicosities of the left foot.  An October 2001 VA treatment record noted that left ankle pain could be related to his tendon and an October 2011 VA treatment record noted a possible ligamentous strain of the ankle that was likely due to compensation from knee pain and hyperextension of the knee.    

The Veteran was afforded three VA examinations specifically in connection with this claim.  The March 2010 VA examiner reviewed the claims file and highlighted the Veteran's past medical history, which included a possible left leg injury at work in the 1980s.  The March 2010 VA examiner noted varicose veins of the left ankle and mild swelling and tenderness of the left ankle which she associated with the varicose vein condition.  She further diagnosed the Veteran with left ankle spurs and based upon the Veteran's statements, examination of the Veteran, and review of the claims file and past medical history, the March 2010 VA examiner opined that the Veteran's left ankle condition was not related to service.    

The Veteran was provided a VA examination in March 2012 in order to obtain a medical opinion as to whether the Veteran's left ankle was proximately caused or aggravated by his service-connected varicose vein condition of the left leg.  The examiner noted that the Veteran asserted that he injured his left ankle in service.  Based upon review of the claims file, the examiner stated that the Veteran had a possible mild resolved sprain in approximately 1960 with no apparent residuals or sequela.  However, the examiner did not provide an opinion as to whether the Veteran had a left ankle disability proximately caused or aggravated by service-connected varicose vein condition.       

The Veteran was then provided a June 2014 VA examination to obtain a medical opinion regarding the etiology of the left ankle.  The June 2014 VA examiner diagnosed the Veteran with mild degenerative joint disease of the left ankle.  The VA examiner, after thorough review of the claims file and consideration of the Veteran's lay statements, opined that the left ankle injury was less likely than not proximately caused or aggravated by service-connected varicose veins as clinically degenerative joint disease is not due to varicose veins and that the Veteran's condition was age appropriate.  The examiner cited to a March 2012 VA examination report regarding the Veteran's left knee and said that similar assessment of etiology pertains to the left ankle.  The March 2012 VA examiner opined that the Veteran's left knee disability was not proximately caused or aggravated by the Veteran's left leg varicose vein condition as the Veteran's degenerative joint disease was mild and consistent with being age appropriate.    

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left ankle disability on both a direct and secondary basis. 

The Board notes that the Veteran's medical evidence of record does indicate a relationship between pain, swelling, and discomfort of the left leg and left ankle and the Veteran's varicose veins.  See January 1998, April 1999, and March 2010 VA examination reports and July 2002, February 2003, March 2007, and August 2010 VA treatment records.  However, as noted above, the Veteran is currently service-connected for his varicose vein condition of the left leg and thus the pain, swelling, and discomfort have already been considered in the rating criteria applicable to varicose veins.  

The medical evidence of record does not establish a relationship specifically between a left ankle disability and active service, nor can such a relationship be presumed.  Here, the service treatment records are silent for a left ankle injury in service.  Service connection cannot be granted on a presumptive basis as there is no evidence of arthritis within a year of separation from service.  38 C.F.R. § 3.307 (2013).  In fact, following the Veteran's discharge from service in 1961, the first documented evidence referring to complaints of the left ankle is in the 1980s, which is nearly twenty years after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, the March 2010 and March 2012 VA examination reports did not associate a current left ankle disability to service.  The Board finds the examination reports to be highly probative as the examiners based their opinions on review of the claims file and knowledge of the pertinent medical history, as well as an in-person interview and examination of the Veteran.  Nieves-Rodriguez, 22 Vet. App. at 295.    
  
Additionally, the medical evidence of record does not establish a relationship between a specifically diagnosed left ankle disability and his service-connected varicose veins.  The Board notes that in the March 2010 VA examination report, the examiner stated that "joint involvement note evidence pertinent to varicosities based upon exam."  However, the same examiner conducted both the March 2010 and June 2014 VA examinations, and in June 2014, the VA examiner opined that the Veteran's degenerative joint disease is age appropriate and that left ankle disability is not proximately caused or aggravated by the Veteran's left leg varicose veins.  The Board finds the June 2014 VA examination to be highly probative as the examiner appropriately considered whether the Veteran's left ankle disability was either caused or aggravated by the varicose vein condition and based her opinion on review of the claims file and examination of the Veteran.  Id.      

The Board acknowledges the Veteran's contentions that he has had pain in the left ankle since service, either as a result of an in-service left ankle injury or as a result of his varicose vein operation.  The Board further acknowledges his contention that the varicose vein surgery altered his gait and damaged his joints and his mother's contention that his ankle is "weak."  See April 1984 and January 2010 lay statement and April 1984 lay statement from Veteran's mother.  Although the Veteran is competent to describe his symptoms, such contentions are not probative as the etiology of symptoms is a complex medical question for which the Veteran and his mother are not competent to discuss.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The March 2010, March 2012, and June 2014 VA examination reports are the only probative nexus opinions of record regarding a relationship between a specifically diagnosed left ankle disability and service or service-connected varicose vein condition.  As noted above, the first documented medical evidence of left ankle complaint after service is in the 1980s, nearly twenty years after service.  Accordingly, the preponderance of the evidence is against a finding of continuity of symptomatology.  Walker, 708 F.3d at 1331. 

	(CONTINUED ON NEXT PAGE)










For all the foregoing reasons, the Board finds that the claim for service connection for a left ankle disability, to include as secondary to service-connected varicose veins of the left leg, is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a left ankle disability is denied. 




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


